 Case 5:19-cv-01546-JGB-SHK Document 81-9 Filed 03/24/20 Page 1 of 5 Page ID #:830



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                       EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              Declaration of Francis L. Conlin in
                                                   Support of Motion for Preliminary
21                                                 Injunction and Class Certification
     U.S. IMMIGRATION AND CUSTOMS
22   ENFORCEMENT, et al.,
                                                   Date: March 24, 2020
23
                          Defendants.
24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 81-9 Filed 03/24/20 Page 2 of 5 Page ID #:831



 1 William F. Alderman (CA Bar 47381)           Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                         mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                ORRICK, HERRINGTON &
   jrouthier@orrick.com                         SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                         777 South Figueroa Street
 4 SUTCLIFFE    LLP                             Suite 3200
   405 Howard Street                            Los Angeles, CA 90017
 5 San Francisco, CA 94105                      Tel: (213) 629-2020
   Tel: (415) 773-5700                          Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                Leigh Coutoumanos**
 7 Michael W. Johnson**                         lcoutoumanos@willkie.com
   mjohnson1@willkie.com                        WILLKIE FARR &
 8 Dania Bardavid**                             GALLAGHER LLP
   dbardavid@willkie.com                        1875 K Street NW, Suite 100
 9 Jessica Blanton**                            Washington, DC 20006
   jblanton@willkie.com                         Tel: (202) 303-1000
10 Joseph Bretschneider**                       Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                               Shalini Goel Agarwal
12 GALLAGHER LLP                                (CA Bar 254540)
   787 Seventh Avenue                           shalini.agarwal@splcenter.org
13 New York, NY 10019                           SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                          CENTER
14 Fax: (212) 728-8111                          106 East College Avenue
                                                Suite 1010
15 Maia Fleischman*                             Tallahassee, FL 32301
   maia.fleischman@splcenter.org                Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                         Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                   Maria del Pilar Gonzalez Morales
18 Suite 3750                                   (CA Bar 308550)
   Miami, FL 33131                              pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                          CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                          AND ENFORCEMENT CENTER
20                                              1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                      Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                   Tel: (805) 813-8896
   DISABILITY RIGHTS                            Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
 Case 5:19-cv-01546-JGB-SHK Document 81-9 Filed 03/24/20 Page 3 of 5 Page ID #:832



 1                   DECLARATION OF FRANCIS L. CONLIN
 2
   I, Francis L. Conlin, make the following declaration based on my personal
 3 knowledge and declare under the penalty of perjury pursuant to 28 U.S.C. § 1746
   that the following is true and correct.
 4

 5     1. My name is Francis L. Conlin. I am the Chairperson for Friends of Miami-
 6
          Dade Detainees (FOMDD). FOMDD is a 501(c)(3) non-profit organization
          that advocates for immigrants. Our mission is to end isolation, curb abuse,
 7
          spread awareness, and end immigrant detention. We accomplish our mission
 8        by operating visitation programs that offer friendship, a link to legal
 9        representation, phone time, books, and other support to immigrants in
          detention.
10

11     2. FOMDD operates visitation programs at Krome Service Processing Center
12        (Krome) in Miami, Florida, Broward Transitional Center (BTC) in Pompano
          Beach, Florida, and Glades County Jail (Glades) in Moore Haven, Florida.
13
          FOMDD has operated visitation programs for over six years and has
14        conducted over 3,000 visits to people in detention.
15
       3. Since the outbreak of the COVID-19 pandemic, FOMDD volunteers have
16
          been in continuous contact with detained individuals at the three facilities we
17        serve and have reported their findings to me.
18
       4. All community visitation has been suspended at the three facilities since
19
          March 13, 2020. Only legal visits are allowed until further notice. We are
20        not permitted to bring in cleaning supplies, masks, gloves, or hand sanitizer.
21
       5. Based on FOMDD’s knowledge and understanding, ICE and its contractors
22        have not effectively disseminated vital information about COVID-19 to
23        individuals in the following detention centers: Krome, BTC, and Glades.
24
          The lack of information has heightened fear and anxiety amongst the
          detained populations and led to a rampant spread of unverified information
25
          throughout all three facilities. FOMDD has heard from several detained
26        individuals about their increased anxiety and fear that COVID-19 will
27        spread throughout the facilities. The only education that detained individuals
          have received on COVID-19 has been informative flyers posted at Krome.
28


                                             1
 Case 5:19-cv-01546-JGB-SHK Document 81-9 Filed 03/24/20 Page 4 of 5 Page ID #:833



 1    6. Based on FOMDD’s knowledge and understanding, there has been no
         material change in protocols or procedures in place in light of COVID-19 at
 2
         Krome, BTC, or Glades
 3

 4    7. At all three facilities, we have heard that staff are wearing surgical masks,
 5       but surgical masks have not been provided to the detained population.
         Detained individuals at all three facilities report not being provided extra
 6
         soap, extra cleaning supplies, or hand sanitizer.
 7
      8. FOMDD has heard reports from people detained at Krome that guards are
 8
         reluctant to report to work for fear they will not be allowed to leave, and for
 9       their own well-being and safety. We heard there had been a decrease in
10       contracted staff to a “skeleton crew” that would potentially stay on-site 24/7.
11
      9. FOMDD has not heard of a change in the number of staff at either BTC or
12
         Glades.
13

14    10. Detained individuals from all three detention centers report being sick or
15       witnessing other people with coughs, chills, fevers, and other symptoms and
         report that they were receiving minimal to no medical treatment.
16

17
      11. One individual with a work assignment that requires being in contact with
18       the food trays reported feeling ill. He went to the medical unit to report his
19       illness and was not provided with adequate medical care. He ultimately
         decided not to continue his work assignment because he was afraid to
20
         expose other detained individuals to his illness, and he was not being
21       provided with extra sanitizing materials.
22

23    12. The quarantines in place result in a large number of individuals being
24
         placed together in a crowded and cramped area without space necessary for
         social distancing. The quarantines combined with the lack of information
25
         that ICE and its contractors at both Glades and Krome have failed to provide
26       resulted in detained individuals contacting FOMDD to tell us that there are
27       several cases of COVID-19 at the two facilities.

28


                                             2
 Case 5:19-cv-01546-JGB-SHK Document 81-9 Filed 03/24/20 Page 5 of 5 Page ID #:834



 1      13. FOMDD has documented ICE indiscriminately transferring people from
 2         Krome Service to other detention centers during this pandemic. Individuals
           are not being screened or getting their temperature checked before being
 3
           transferred.
 4

 5      14. FOMDD has heard from detained individuals that Krome, BTC, and Glades
 6         continue to accept dozens of new transfers into the facilities’ custody with
           only cursory screening.
 7

 8      15. FOMDD is aware of dozens of people detained at Krome, Glades, and BTC
           who are elderly or immunocompromised due to diabetes, high blood
 9
           pressure, and other underlying medical conditions that put them at high risk
10         of contracting and suffering deadly consequences from COVID-19.
11
        16. I, along with the other members at FOMDD, are terrified for the safety and
12         well-being of the detained individuals at the three facilities. We are deeply
13         frustrated and horrified by the lack of efforts ICE and its contractors have
           made to prevent COVID-19 from spreading throughout these three detention
14
           centers. We fear that its actions are putting hundreds of individuals at serious
15         risk of harm or death.
16

17 I declare under penalty of perjury and under the laws of the United States, pursuant
   to 28 U.S.C. § 1746 that the foregoing is true and correct to the best of my
18
   knowledge, memory, and belief.
19
     Executed on the 23st day of March, in the year 2020, in the city of Key Largo,
20
     Florida.
21

22                                                 ____________________________________
23
                                                     Francis L. Conlin
24                                                   Friends of Miami-Dade Detainees
                                                     3900 Hollywood Blvd., Ste. 103
25
                                                     Hollywood, FL 33021
26                                                   T: 305.394.7461
                                                     colinbud@gmail.com
27

28


                                               3
